DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  Claims 1, 9, and 17 recites “a tongue segments” and it appears as it should recite “a tongue segment.”  Appropriate correction is required.
Claims 1 and 9 are objected to because of the following informalities:  Claims 1 and 9 recites “the spring loop” and it appears as it should recite “a spring loop.”  Appropriate correction is required.
Claims 2-8 and 10-16 are objected to because of the following informalities:  Claims 2-8 and 10-16 are drawn to “a clip” but dependent claim 1 is drawn to “a round clip assembly” and “a rectangular clip assembly.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the substantially parallel surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 recites the limitation "the clip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the substantially parallel surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15 recites the limitation "the clip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the substantially parallel surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677